 


109 HR 6185 IH: Veterans Health Care Act of 2006
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6185 
IN THE HOUSE OF REPRESENTATIVES 
 
September 26, 2006 
Ms. Harris (for herself, Mr. Simmons, and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to improve health care for veterans, and for other purposes. 
 
 
1.Short title; references to title 38, United States Code; table of contents 
(a)Short TitleThis Act may be cited as the Veterans Health Care Act of 2006. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment or repeal to a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. 
(c)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; references to title 38, United States Code; table of contents. 
Sec. 2. Care for newborn children of women veterans receiving maternity care. 
Sec. 3. Enhancement of payer provisions for Health care furnished to certain children of Vietnam veterans. 
Sec. 4. Improvements to homeless veterans service providers programs. 
Sec. 5. Additional mental Health providers. 
Sec. 6. Pay comparability for chief nursing officer, office of nursing services. 
Sec. 7. Cost comparison studies. 
Sec. 8. Improvements and expansion of mental Health services. 
Sec. 9. Disclosure of medical records. 
Sec. 10. Expansion of National Guard Outreach Program. 
Sec. 11. Expansion of telehealth services. 
Sec. 12. Mental Health data sources report. 
Sec. 13. Veterans travel reimbursement for health care. 
Sec. 14. Blind rehabilitation outpatient Specialists. 
Sec. 15. Compliance report. 
Sec. 16. Health care and services for veterans affected by Hurricane Katrina. 
Sec. 17. Reimbursement for certain veterans’ outstanding emergency treatment expenses. 
Sec. 18. Conveyance of Federal land in exchange for fair market value consideration. 
Sec. 19. Technical and clerical amendments.   
2.Care for newborn children of women veterans receiving maternity care 
(a)In GeneralChapter 17 is amended by adding at the end the following new section: 
 
1786.Care for newborn children of women veterans receiving maternity careThe Secretary may furnish care to a newborn child of a woman veteran, who is receiving maternity care furnished by the Department, for not more than 14 days after the birth of the child if the veteran delivered the child in a Department facility or in another facility pursuant to a Department contract for the delivery services.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1786. Care for newborn children of women veterans receiving maternity care.. 
3.Enhancement of payer provisions for Health care furnished to certain children of Vietnam veterans 
(a)Health Care for Spina Bifida and Associated DisabilitiesSection 1803 is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c) 
(1)If a payment made by the Secretary for health care under this section is less than the amount billed for such health care, the health care provider or agent of the health care provider may, in accordance with paragraphs (2) through (4), seek payment for the difference between the amount billed and the amount paid by the Secretary from a responsible third party to the extent that the provider or agent would be eligible to receive payment for such health care from such third party. 
(2)The health care provider or agent may not impose any additional charge on the beneficiary who received the health care, or the family of such beneficiary, for any service or item for which the Secretary has made payment under this section. 
(3)The total amount of payment a health care provider or agent may receive for health care furnished under this section may not exceed the amount billed to the Secretary. 
(4)The Secretary, upon request, shall disclose to such third party information received for the purposes of carrying out this section.. 
(b)Health Care for Birth Defects and Associated DisabilitiesSection 1813 is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c) 
(1)If payment made by the Secretary for health care under this section is less than the amount billed for such health care, the health care provider or agent of the health care provider may, in accordance with paragraphs (2) through (4), seek payment for the difference between the amount billed and the amount paid by the Secretary from a responsible third party to the extent that the provider or agent would be eligible to receive payment for such health care from such third party. 
(2)The health care provider or agent may not impose any additional charge on the beneficiary who received health care, or the family of such beneficiary, for any service or item for which the Secretary has made payment under this section. 
(3)The total amount of payment a health care provider or agent may receive for health care furnished under this section may not exceed the amount billed to the Secretary. 
(4)The Secretary, upon request, shall disclose to such third party information received for the purposes of carrying out this section.. 
4.Improvements to homeless veterans service providers programs 
(a)Permanent AuthoritySection 2011(a) is amended— 
(1)in paragraph (1), by striking (1); and 
(2)by striking paragraph (2). 
(b)Authorization of Appropriations 
(1)Comprehensive service programs for homeless veteransSection 2013 is amended to read as follows: 
 
2013.Authorization of appropriationsThere are authorized to be appropriated $130,000,000 for fiscal year 2007 and each subsequent fiscal year to carry out this subchapter.. 
(2)Homeless veteran service provider technical assistance programSection 2064(b) is amended to read as follows: 
 
(b)Authorization of AppropriationsThere are authorized to be appropriated $1,000,000 for each of fiscal years 2007 through 2012 to carry out the programs under this section.. 
5.Additional mental Health providers 
(a)QualificationsSection 7402(b) is amended— 
(1)by redesignating paragraph (10) as paragraph (12); and 
(2)by inserting after paragraph (9) the following new paragraphs: 
 
(10)Marriage and family therapistTo be eligible to be appointed to a marriage and family therapist position, a person shall— 
(A)hold a master’s degree in marriage and family therapy, or a comparable degree in mental health, from a college or university approved by the Secretary; and 
(B)be licensed or certified to independently practice marriage and family therapy in a State, except that the Secretary may waive the requirement of licensure or certification for an individual marriage and family therapist for a reasonable period of time recommended by the Under Secretary for Health. 
(11)Licensed professional mental health counselorsTo be eligible to be appointed to a licensed professional mental health counselor position, a person shall— 
(A)hold a master’s degree in mental health counseling, or a related field, from a college or university approved by the Secretary; and 
(B)be licensed or certified to independently practice mental health counseling.. 
(b)Report on Marriage and Family Therapy Workload 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Under Secretary for Health of the Department of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the provisions of post-traumatic stress disorder treatment by marriage and family therapists. 
(2)ContentsThe report submitted under paragraph (1) shall include— 
(A)the actual and projected workloads in facilities of the Veterans Readjustment Counseling Service and the Veterans Health Administration for the provision of marriage and family counseling for veterans diagnosed with, or otherwise in need of treatment for, post-traumatic stress disorder; 
(B)the resources available and needed to support the workload projections described in subparagraph (A); 
(C)an assessment by the Under Secretary for Health of the effectiveness of treatment by marriage and family therapists; and 
(D)recommendations, if any, for improvements in the provision of such counseling treatment. 
6.Pay comparability for chief nursing officer, office of nursing servicesSection 7404 is amended— 
(1)in subsection (d), by striking subchapter III and in and inserting subsection (e), subchapter III, and; and 
(2)by adding at the end the following new subsection: 
 
(e)The position of Chief Nursing Officer, Office of Nursing Services, shall be exempt from the provisions of section 7451 of this title and shall be paid at a rate not to exceed the maximum rate established for the Senior Executive Service under section 5382 of title 5, as determined by the Secretary.. 
7.Cost comparison studies 
(a)Studies Authorized 
(1)In generalNotwithstanding section 8110(a)(5) of title 38, United States Code, the Secretary of Veterans Affairs may conduct studies to compare the amount that would be expended if private contractors provided specific commercial or industrial products and services for the Veterans Health Administration with the amount that would be expended if the Department of Veterans Affairs provided such products and services for the Veterans Health Administration. 
(2)LimitationIn the course of conducting the private-public cost comparison studies under paragraph (1), a private contractor may not receive an advantage for a proposal that would reduce costs for the Department of Veterans Affairs by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Veterans Affairs for health benefits for civilian employees under chapter 89 of title 5, United States Code. 
(3)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated $15,000,000 to carry out paragraph (1), of which— 
(i)not more than $7,500,000 shall be available to evaluate activities that have been performed by employees of the Federal Government; and 
(ii)not more than $7,500,000 shall be available to evaluate activities that have been performed by private contractors. 
(B)Sunset dateThis paragraph is repealed on September 30, 2008. 
(b)ReportNot later than March 15, 2008, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that— 
(1)identifies the amount expended by the Department of Veterans Affairs during fiscal year 2007 to conduct cost comparison studies, including— 
(A)studies conducted in accordance with Office of Management and Budget Circular A–76; and 
(B)studies to identify the most efficient internal processes for the Department of Veterans Affairs; 
(2)summarizes the benefits and burdens of the studies described in paragraph (1); 
(3)analyzes each approach for determining— 
(A)the best method of allocating the resources of the Department of Veterans Affairs; and 
(B)the appropriate use of nongovernmental employees; and 
(4)identifies the amount of savings (calculated in terms of full-time employee reinvestment), if any, to the Department of Veterans Affairs as a result of— 
(A)the private-public cost comparison studies conducted under subsection (a); and 
(B)the Department of Veterans Affairs internal processes for the same positions. 
8.Improvements and expansion of mental Health services 
(a)FindingsCongress makes the following findings: 
(1)Mental health treatment capacity at community-based outpatient clinics remains inadequate and inconsistent, despite the requirement under section 1706(c) of title 38, United States Code, that every primary care health care facility of the Department of Veterans Affairs develop and carry out a plan to meet the mental health care needs of veterans who require such services. 
(2)In 2001, the minority staff of the Committee on Veterans’ Affairs of the Senate conducted a survey of community-based outpatient clinics and found that there was no established systemwide baseline of acceptable mental health service levels at such clinics. 
(3)In February 2005, the Government Accountability Office reported that the Department of Veterans Affairs had not fully met any of the 24 clinical care and education recommendations made in 2004 by the Special Committee on Post-Traumatic Stress Disorder of the Under Secretary for Health of the Department of Veterans Affairs. 
(b)Clinical Services and Education 
(1)In generalThe Secretary of Veterans Affairs shall— 
(A)expand the number of clinical treatment teams principally dedicated to the treatment of post-traumatic stress disorder in medical facilities of the Department of Veterans Affairs; 
(B)expand and improve the services available to diagnose and treat substance abuse; 
(C)expand and improve telehealth initiatives to provide better access to mental health services in areas of the country in which the Secretary determines that a need for such services exist due to the distance of such locations from an appropriate facility of the Department of Veterans Affairs; 
(D)improve education programs available to primary care delivery professionals and dedicate such programs to recognize, treat, and clinically manage veterans with mental health care needs; 
(E)expand the delivery of mental health services in community-based outpatient clinics of the Department of Veterans Affairs in which such services are not available as of the date of enactment of this Act; and 
(F)expand and improve the Mental Health Intensive Case Management Teams for the treatment and clinical case management of veterans with serious or chronic mental illness. 
(2)Authorization of appropriationsThere are authorized to be appropriated $95,000,000 in each of fiscal years 2007 and 2008 to improve and expand the treatment services and options available to veterans in need of mental health treatment from the Department of Veterans Affairs, of which— 
(A)$5,000,000 shall be allocated to carry out paragraph (1)(A); 
(B)$50,000,000 shall be allocated to carry out paragraph (1)(B); 
(C)$10,000,000 shall be allocated to carry out paragraph (1)(C); 
(D)$1,000,000 shall be allocated to carry out paragraph (1)(D); 
(E)$20,000,000 shall be allocated to carry out paragraph (1)(E); and 
(F)$5,000,000 shall be allocated to carry out paragraph (1)(F). 
(c)Required Capacity for Community-Based Outpatient Clinics 
(1)Accountability for the provision of mental health servicesThe Under Secretary shall take appropriate steps and provide necessary incentives (including appropriate performance incentives) to ensure that each Regional Director of the Veterans Health Administration is encouraged to— 
(A)prioritize the provision of mental health services to veterans in need of such services; 
(B)foster collaborative working environments among clinicians for the provision of mental health services; and 
(C)conduct mental health consultations during primary care appointments. 
(2)Mental health and substance abuse services 
(A)In generalThe Secretary shall ensure that each community-based outpatient clinic of the Department has the capacity to provide, or monitor the provision of, mental health services to enrolled veterans in need of such services. 
(B)SettingsIn carrying out subparagraph (A), the Secretary shall ensure that mental health services are provided through— 
(i)a community-based outpatient clinic of the Department by an employee of the Department; 
(ii)referral to another facility of the Department; 
(iii)contract with an appropriate mental health professional in the local community; or 
(iv)tele-mental health service. 
(3)Reporting requirementNot later than January 31, 2009, the Secretary of Veterans Affairs shall submit to Congress a report that— 
(A)describes the status and availability of mental health services at community-based outpatient clinics; 
(B)describes the substance of services available at such clinics; and 
(C)includes the ratios between mental health staff and patients at such clinics. 
(d)Cooperation on Mental Health Awareness and Prevention 
(1)AgreementThe Secretary of Defense and the Secretary of Veterans Affairs shall enter into a Memorandum of Understanding— 
(A)to ensure that separating service members receive standardized individual mental health and sexual trauma assessments as part of separation exams; and 
(B)that includes the development of shared guidelines on how to conduct the assessments. 
(2)Establishment of joint veterans affairs–department of defense workgroup on mental health 
(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall establish a joint workgroup on mental health, which shall be comprised of not less than seven leaders in the field of mental health appointed from their respective departments. 
(B)StudyNot later than one year after the establishment of the workgroup under subparagraph (A), the workgroup shall analyze the feasibility, content, and scope of initiatives related to— 
(i)combating stigmas and prejudices associated with service members who suffer from mental health disorders or readjustment issues, through the use of peer counseling programs or other educational initiatives; 
(ii)ways in which the Department of Veterans Affairs can make its expertise in treating mental health disorders more readily available to Department of Defense mental health care providers; 
(iii)family and spousal education to assist family members of veterans and service members to recognize and deal with signs of potential readjustment issues or other mental health disorders; and 
(iv)the seamless transition of service members who have been diagnosed with mental health disorders from active duty to veteran status (in consultation with the Seamless Transition Task Force and other entities assisting in this effort). 
(C)ReportNot later than June 30, 2008, the Secretary of Defense and the Secretary of Veterans Affairs shall submit to Congress a report containing the findings and recommendations of the workgroup established under subparagraph (A). 
(e)Primary Care Consultations for Mental Health 
(1)GuidelinesThe Under Secretary for Health of the Department of Veterans Affairs shall establish systemwide guidelines for screening primary care patients for mental health disorders and illnesses. 
(2)TrainingBased upon the guidelines established under paragraph (1), the Under Secretary shall conduct appropriate training for clinicians of the Department of Veterans Affairs to carry out mental health consultations. 
(f)Clinical Training and Protocols 
(1)FindingsCongress finds that— 
(A)the Iraq War Clinician Guide has tremendous value; and 
(B)the Secretary of Defense and the National Center on Post Traumatic Stress Disorder should continue to work together to ensure that the mental health care needs of service members and veterans are met. 
(2)CollaborationThe National Center on Post Traumatic Stress Disorder shall collaborate with the Secretary of Defense— 
(A)to enhance the clinical skills of military clinicians through training, treatment protocols, web-based interventions, and the development of evidence-based interventions; and 
(B)to promote pre-deployment resilience and post-deployment readjustment among service members serving in Operation Iraqi Freedom and Operation Enduring Freedom. 
(3)TrainingThe National Center on Post Traumatic Stress Disorder shall work with the Secretary of Defense to ensure that clinicians in the Department of Defense are provided with the training and protocols developed pursuant to paragraph (2)(A). 
(4)Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for 2007 to carry out this subsection. 
9.Disclosure of medical records 
(a)Limited Exception to Confidentiality of Medical RecordsSection 5701 is amended by adding at the end the following new subsection: 
 
(k) 
(1) 
(A)The Secretary may disclose the name and address of any individual described in subparagraph (C) to an entity described in subparagraph (B) in order to facilitate the determination by such entity whether the individual is, or after death will be, a suitable organ, tissue, or eye donor if— 
(i)the individual is near death (as determined by the Secretary) or is deceased; and 
(ii)the disclosure is permitted under regulations promulgated pursuant to section 264 of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note). 
(B)An entity described in this subparagraph is— 
(i)an organ procurement organization; or 
(ii)an entity that the Secretary has determined— 
(I)is substantially similar in function, professionalism, and reliability to an organ procurement organization; and 
(II)should be treated for purposes of this subsection in the same manner as an organ procurement organization. 
(C)An individual described in this subparagraph is— 
(i)a member or former member of the Armed Forces; or 
(ii)a dependent of a member or former member of the Armed Forces. 
(2)In this subsection, the term organ procurement organization has the meaning given the term qualified organ procurement organization in section 371(b) of the Public Health Service Act (42 U.S.C. 273(b)). 
(b)Disclosures From Certain Medical RecordsSection 7332(b)(2) is amended by adding at the end the following new subparagraph: 
 
(E)To an entity described in paragraph (1)(B) of section 5701(k) of this title, but only to the extent authorized by such section.. 
10.Expansion of National Guard Outreach Program 
(a)RequirementThe Secretary of Veterans Affairs shall expand the total number of personnel employed by the Department of Veterans Affairs as part of the Readjustment Counseling Service’s Global War on Terrorism Outreach Program (referred to in this section as the Program). 
(b)CoordinationIn carrying out subsection (a), the Secretary shall coordinate participation in the Program by appropriate employees of the Veterans Benefits Administration and the Veterans Health Administration. 
(c)Information and AssessmentsThe Secretary shall ensure that— 
(1)all appropriate health, education, and benefits information is available to returning members of the National Guard; and 
(2)proper assessments of the needs in each of these areas is made by the Department of Veterans Affairs. 
(d)CollaborationThe Secretary of Veterans Affairs shall collaborate with appropriate State National Guard officials and provide such officials with any assets or services of the Department of Veterans Affairs that the Secretary determines to be necessary to carry out the Program. 
11.Expansion of telehealth services 
(a)In GeneralThe Secretary shall increase the number of Veterans Readjustment Counseling Service facilities capable of providing health services and counseling through telehealth linkages with facilities of the Veterans Health Administration. 
(b)PlanThe Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to implement the requirement under subsection (a), which shall describe the facilities that will have such capabilities at the end of each of fiscal years 2006, 2007, and 2008. 
12.Mental Health data sources report 
(a)In GeneralNot less than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report describing the mental health data maintained by the Department of Veterans Affairs. 
(b)ContentsThe report submitted under subsection (a) shall include— 
(1)a comprehensive list of the sources of all such data, including the geographic locations of facilities of the Department of Veterans Affairs maintaining such data; 
(2)an assessment of the limitations or advantages to maintaining the current data configuration and locations; and 
(3)any recommendations, if any, for improving the collection, use, and location of mental health data maintained by the Department of Veterans Affairs. 
13.Veterans travel reimbursement for health care 
(a)Payments for certain additional medical careSection 111(b)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)A veteran whose travel is in connection with treatment or care for a non-service-connected disability at a non-Department facility, if the treatment or care— 
(i)is provided upon the recommendation of medical personnel of a Department medical center or clinic; and 
(ii)is not available at the Department medical center or clinic at which such recommendation is made.. 
(b)Calculation of expenses of travel 
(1)In generalIn calculating expenses of travel for purposes of the Veterans Beneficiary Travel Program, the Secretary of Veterans Affairs shall use the mileage reimbursement rates for the use of privately owned vehicles by Government employees on official business, as prescribed by the Administrator of General Services under section 5707(b) of title 5, United States Code. 
(2)DefinitionIn this subsection, the term Veterans Beneficiary Travel Program means the program of payment or reimbursement for necessary expenses of travel of veterans and their beneficiaries prescribed under sections 111 and 1728 of title 38, United States Code, and under any other provision of law administered by the Secretary of Veterans Affairs for payment or reimbursement for such expenses of travel. 
(c)Effective dateSubparagraph (G) of section 111(b)(1) of title 38, United States Code, as added by subsection (a), and the provisions of subsection (b) shall apply with respect to travel performed after the end of the 60-day period beginning on the date of the enactment of this Act.   
14.Blind rehabilitation outpatient specialists 
(a)FindingsCongress makes the following findings: 
(1)There are approximately 135,000 blind veterans throughout the United States, including approximately 35,000 who are enrolled in the health-care system of the Department of Veterans Affairs. An aging veteran population and injuries incurred in Operation Iraqi Freedom and Operation Enduring Freedom are increasing the number of blind veterans. 
(2)Since 1996, when the Department of Veterans Affairs hired its first 14 blind rehabilitation outpatient specialists (referred to in this section as Specialists), Specialists have been a critical part of the continuum of care for blind and visually impaired veterans. 
(3)The Department of Veterans Affairs operates 10 residential blind rehabilitation centers that are considered among the best in the world. These centers have had long waiting lists, with as many as 1,500 blind veterans waiting for openings in 2004. 
(4)Specialists provide— 
(A)critically needed services to veterans who are unable to attend residential centers or are waiting to enter such a program; 
(B)a range of services, including training with living skills, mobility, and adaptation of manual skills; and 
(C)pre-admission screening and follow-up care for blind rehabilitation centers. 
(5)There are not enough Specialist positions to meet the increased numbers and needs of blind veterans. 
(b)Establishment of Specialist PositionsNot later than 30 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a Specialist position at not fewer than 35 facilities of the Department of Veterans Affairs at which such a position does not exist as of the date of the enactment of this Act. 
(c)Selection of FacilitiesIn identifying the most appropriate facilities at which a Specialist position shall be established pursuant to subsection (b), the Secretary shall— 
(1)give priority to facilities with large numbers of enrolled legally blind veterans; 
(2)ensure that each facility does not have such a position; and 
(3)ensure that each facility is in need of the services of such Specialists. 
(d)CoordinationThe Secretary shall coordinate the provision of blind rehabilitation services for veterans with services for the care of the visually impaired offered by State and local agencies, especially if such State and local agencies can provide similar services to veterans in settings located closer to the residences of such veterans. 
(e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $3,500,000 for each of the fiscal years 2007 through 2012. 
15.Compliance reportSection 1706(b)(5)(A) is amended by striking 2004 and inserting 2007. 
16.Health care and services for veterans affected by Hurricane Katrina 
(a)Requirement for Hospital Care and Medical Services for Priority 8 Veterans Affected by Hurricane Katrina 
(1)In generalNotwithstanding any other provision of law and any notwithstanding any previous decisions made by the Secretary of Veterans Affairs pursuant to chapter 17 of title 38 United States Code, the Secretary shall provide necessary medical and health care services to any veteran affected by Hurricane Katrina as if such veteran was enrolled for care under section 1705 of title 38, United States Code. 
(2)Status of veteransFor purposes of managing the health care system, as required under section 1705 of title 38, United States Code, a veteran who seeks care under paragraph (1) shall not be considered to be an enrollee of the health care system under such section unless the Secretary subsequently designates such a veteran as such an enrollee. 
(b)Prohibition on Collection of Copayments for Veterans Affected by Hurricane KatrinaIn furnishing hospital care and medical services to any veteran affected by Hurricane Katrina, the Secretary shall not collect from, or with respect to, such veteran any payment for such care and services otherwise required under any provision of law, including any copayment for medications otherwise required under section 1722A of title 38, United States Code. 
(c)DefinitionIn this section, the term veteran affected by Hurricane Katrina means any veteran who, as of August 29, 2005, resided in the catchment region of the Department of Veterans Affairs medical center in— 
(1)New Orleans, Louisiana; 
(2)Biloxi, Mississippi; or 
(3)Gulfport, Mississippi. 
(d)Sunset ProvisionThe authority under this section shall expire on January 31, 2007. 
17.Reimbursement for certain veterans’ outstanding emergency treatment expenses 
(a)In GeneralSubchapter III of chapter 17 is amended by inserting after section 1725 the following new section: 
 
1725A.Reimbursement for emergency treatment expenses for which certain veterans remain personally liable 
(a) 
(1)Subject to subsection (c), the Secretary may reimburse a veteran described in subsection (b) for expenses resulting from emergency treatment furnished to the veteran in a non-Department facility for which the veteran remains personally liable. 
(2)In any case in which reimbursement is authorized under subsection (a)(1), the Secretary, in the Secretary’s discretion, may, in lieu of reimbursing the veteran, make payment— 
(A)to a hospital or other health care provider that furnished the treatment; or 
(B)to the person or organization that paid for such treatment on behalf of the veteran. 
(b)A veteran referred to in subsection (a) is an individual who— 
(1)is enrolled in the health care system established under section 1705(a) of this title; 
(2)received care under this chapter during the 24-month period preceding the furnishing of such emergency treatment; 
(3)is entitled to care or services under a health-plan contract that partially reimburses the cost of the veteran’s emergency treatment; 
(4)is financially liable to the provider of emergency care treatment for costs not covered by the veteran’s health-plan contract, including copayments and deductibles; and 
(5)is not eligible for reimbursement for medical care or services under section 1725 or 1728 of this title. 
(c) 
(1)Any amount paid by the Secretary under subsection (a) shall exclude the amount of any payment the veteran would have been required to make to the United States under this chapter if the veteran had received the emergency treatment from the Department. 
(2)The Secretary may not provide reimbursement under this section with respect to any item or service— 
(A)provided or for which payment has been made, or can reasonably be expected to be made, under the veteran’s health-plan contract; or 
(B)for which payment has been made or can reasonably be expected to be made by a third party. 
(3) 
(A)Payment by the Secretary under this section on behalf of a veteran to a provider of emergency treatment shall, unless rejected and refunded by the provider within 30 days of receipt, extinguish any liability on the part of the veteran for that treatment. 
(B)The absence of a contract or agreement between the Secretary and the provider, any provision of a contract or agreement, or an assignment to the contrary shall not operate to modify, limit, or negate the requirement under subparagraph (A). 
(4)In accordance with regulations prescribed by the Secretary, the Secretary shall— 
(A)establish criteria for determining the amount of reimbursement (which may include a maximum amount) payable under this section; and 
(B)delineate the circumstances under which such payment may be made, including requirements for requesting reimbursement. 
(d) 
(1)In accordance with regulations prescribed by the Secretary, the United States shall have the independent right to recover any amount paid under this section if, and to the extent that, a third party subsequently makes a payment for the same emergency treatment. 
(2)Any amount paid by the United States to the veteran, the veteran’s personal representative, successor, dependents, or survivors, or to any other person or organization paying for such treatment shall constitute a lien in favor of the United States against any recovery the payee subsequently receives from a third party for the same treatment. 
(3)Any amount paid by the United States to the provider that furnished the veteran’s emergency treatment shall constitute a lien against any subsequent amount the provider receives from a third party for the same emergency treatment for which the United States made payment. 
(4)The veteran or the veteran’s personal representative, successor, dependents, or survivors shall— 
(A)ensure that the Secretary is promptly notified of any payment received from any third party for emergency treatment furnished to the veteran; 
(B)immediately forward all documents relating to a payment described in subparagraph (A); 
(C)cooperate with the Secretary in an investigation of a payment described in subparagraph (A); and 
(D)assist the Secretary in enforcing the United States right to recover any payment made under subsection (c)(3). 
(e)The Secretary may waive recovery of a payment made to a veteran under this section that is otherwise required under subsection (d)(1) if the Secretary determines that such waiver would be in the best interest of the United States, as defined by regulations prescribed by the Secretary. 
(f)For purposes of this section— 
(1)The term health-plan contract includes— 
(A)an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement, under which health services for individuals are provided or the expenses of such services are paid; 
(B)an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j); 
(C)a State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.); and 
(D)a workers’ compensation law or plan described in section 1729(A)(2)(B) of this title. 
(2)The term third party means— 
(A)a Federal entity; 
(B)a State or political subdivision of a State; 
(C)an employer or an employer’s insurance carrier; and 
(D)a person or entity obligated to provide, or pay the expenses of, such emergency treatment. 
(3)The term emergency treatment has the meaning given such term in section 1725 of this title.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1725 the following new item: 
 
 
1725A. Reimbursement for emergency treatment expenses for which certain veterans remain personally liable.. 
18.Conveyance of Federal land in exchange for fair market value consideration 
(a)DefinitionsIn this section: 
(1)CityThe term City means the city of Fort Thomas, Kentucky. 
(2)Fair market value considerationThe term fair market value consideration means the monetary value of the Federal land as of the date of conveyance under subsection (b), as determined by the Secretary. 
(3)Federal landThe term Federal land means an approximately 11.75 acre parcel of federally-owned property, including the 15 structures located on such property, which is managed by the Department of Veterans Affairs and located in the northeastern portion of Tower Park in the City. 
(4)SecretaryThe term Secretary means the Secretary of Veterans Affairs. 
(b)In GeneralSubject to valid existing rights, easements, and rights-of-way, the Secretary may convey all right, title, and interest of the United States in and to the Federal land to the City in exchange for fair market value consideration. 
(c)Release From LiabilityEffective on the date of conveyance to the City of the parcel of Federal land under subsection (b), the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the Federal land and facilities conveyed, but shall continue to be liable for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of conveyance, consistent with chapter 171 of title 28, United States Code. 
(d)Administrative CostsAll administrative costs relating to the conveyance of the Federal land under subsection (b) shall be paid by the City to the United States. 
19.Technical and clerical amendments 
(a)Title 38, United States CodeTitle 38, United States Code, is amended as follows: 
(1)Typographical errorSection 1117(h)(1) is amended by striking nothwithstanding and inserting notwithstanding. 
(2)Insertion of missing wordSection 1513(a) is amended by inserting section after prescribed by. 
(3)Citation correctionSection 1718(c)(2) is amended by inserting of 1938 after Act. 
(4)Citation correctionSection 1785(b)(1) is amended by striking Robert B. and inserting Robert T.. 
(5)Punctuation correctionSection 2002(1) is amended by inserting a closing parenthesis before the period at the end. 
(6)Punctuation correctionSection 2011(a)(1)(C) is amended by inserting a period at the end. 
(7)Cross reference correctionSection 2041(a)(3)(A)(i) is amended by striking under this chapter and inserting established under section 3722 of this title. 
(8)Deletion of extra wordsSection 3012(a)(1)(C)(ii) is amended by striking on or. 
(9)Cross reference correctionSection 3017(b)(1)(D) is amended by striking 3011(c) and inserting 3011(e). 
(10)Stylistic amendmentsSection 3018A is amended— 
(A)in subsections (b) and (c), by striking of this section each place it appears; 
(B)in subsections (a)(4), (a)(5), (d)(1), and (d)(3) by striking of this subsection each place it appears; and 
(C)in subsection (d)(3), by striking of this chapter and inserting of this title. 
(11)Cross reference correctionSection 3117(b)(1) is amended— 
(A)by striking section 8 and inserting section 4(b)(1); and 
(B)by striking 633(b) and inserting 633(b)(1). 
(12)Insertion of missing wordSection 3511(a)(1) is amended by inserting sections after under both. 
(13)Subsection headings 
(A)Sections 3461, 3462, 3481, 3565, 3680, and 3690 are each amended by revising each subsection heading for a subsection therein (appearing as a centered heading immediately before the text of the subsection) so that such heading appears immediately after the subsection designation and is set forth in capitals-and-small-capitals typeface, followed by a period and a one-em dash. 
(B)Section 3461(c) is amended by inserting after the subsection designation the following: Duration of Entitlement.—. 
(C)Section 3462 is amended— 
(i)in subsection (d), by inserting after the subsection designation the following: Prisoners of War.—; and 
(ii)in subsection (e), by inserting after the subsection designation the following: Termination of Assistance.—. 
(14)Cross reference correctionSection 3732(c)(10)(D) is amended by striking clause (B) of paragraphs (5), (6), (7), and (8) of this subsection and inserting paragraphs (5)(B), (6), (7)(B), and (8)(B). 
(15)Date of enactment referenceSection 3733(a)(7) is amended by striking the date of the enactment of the Veterans’ Benefits Act of 2003 and inserting December 16, 2003. 
(16)Repeal of obsolete provisionsSection 4102A(c)(7) is amended— 
(A)by striking With respect to program years beginning during or after fiscal year 2004, one percent of and inserting Of; and 
(B)by striking for the program year and inserting for any program year, one percent. 
(17)Repeal of obsolete provisionsSection 4105(b) is amended— 
(A)by striking shall provide, and all that follows through Affairs with and inserting shall, on the 15th day of each month, provide the Secretary and the Secretary of Veterans Affairs with updated information regarding; and 
(B)by striking and shall and all that follows through regarding the list. 
(18)Citation correctionSection 4110B is amended— 
(A)by striking this Act and inserting the Workforce Investment Act of 1998; and 
(B)by striking the Workforce Investment Act of 1998 and inserting that Act (29 U.S.C. 2822(b)). 
(19)Cross-reference correctionSection 4331(b)(2)(C) is amended by striking section 2303(a)(2)(C)(ii) and inserting section 2302(a)(2)(C)(ii). 
(20)Capitalization correctionSection 7253(d)(5) is amended by striking court and inserting Court. 
(21)Citation correctionSection 8111(b)(1) is amended by striking into the strategic and all that follows through and Results Act and inserting into the strategic plan of each Department under section 306 of title 5 and the performance plan of each Department under section 1115 of title 31. 
(22)Repeal of obsolete provisionsSection 8111 is amended further— 
(A)in subsection (d)— 
(i)in paragraph (2), by striking effective October 1, 2003,; and 
(ii)in paragraph (3)(A), by striking the last sentence; and 
(B)in subsection (e)(2)— 
(i)in the second sentence, by striking shall be implemented no later than October 1, 2003, and; and 
(ii)in the third sentence, by striking , following implementation of the schedule,. 
(23)Citation correctionSection 8111A(a)(2)(B)(i) is amended by striking Robert B. and inserting Robert T.. 
(b)Public Law 107–296 
(1)In generalSection 1704(d) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2315) is amended— 
(A)by striking 101(25)(d) and inserting 101(25)(D); and 
(B)by striking 3011(a)(1)(A)(ii)(II) and inserting 3011(a)(1)(A)(ii)(III). 
(2)Effective dateThe amendments made by paragraph (1) shall be effective as of November 25, 2002. 
 
